NOT FOR PUBLICATION WITHOUT THE
                               APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                         SUPERIOR COURT OF NEW JERSEY
                                                         APPELLATE DIVISION
                                                         DOCKET NO. A-5419-16T3

SERGEY FRADKOV,

          Plaintiff,

v.

NATALIA KRONFELD,

     Defendant.
__________________________

SNYDER SARNO D'ANIELLO
MACERI & DA COSTA, LLC,

          Petitioner-Respondent,

v.

NATALIA KRONFELD,

     Defendant-Appellant.
___________________________

                    Submitted January 9, 2019 – Decided January 31, 2019

                    Before Judges Nugent, Reisner and Mawla.
            On appeal from Superior Court of New Jersey,
            Chancery Division, Family Part, Bergen County,
            Docket No. FM-02-1337-13.

            Gambourg Law Group, attorneys for appellant (Roman
            V. Gambourg, of counsel and on the briefs).

            Snyder Sarno D'Aniello Maceri & Da Costa, LLC,
            respondent pro se (Angelo Sarno and Scott D. Danaher,
            of counsel and on the briefs).

PER CURIAM

      Defendant Natalia Kronfeld appeals from a July 14, 2017 order awarding

approximately $148,000 in counsel fees to the law firm that represented her in

her divorce action. We affirm substantially for the reasons stated by the trial

judge. We add the following brief comments.

      First, defendant argues that the trial judge erred in denying her motion to

consolidate the attorney fee claim with her pending malpractice claim against

the attorneys.   Judge Ronny Jo Siegal set forth her reasons for denying

consolidation in oral opinion on June 1, 2016. We agree with Judge Siegal that

the consolidation motion was untimely, having been filed less than a month

before the scheduled plenary hearing on the counsel fees. The attorney fee

motion was filed in June 2015, and was scheduled to be heard at a plenary

hearing starting on June 1, 2016. The malpractice action was not filed until

March 4, 2016, and the consolidation motion was not filed until May 4, 2016.

                                                                         A-5419-16T3
                                       2
We find no abuse of discretion in the trial judge's decision to deny that motion

as untimely. See Moraes v. Wesler, 439 N.J. Super. 375, 378 (App. Div. 2015).

      Next, in a point consisting of one paragraph, defendant argues that in

awarding fees, the judge did not address the reasonableness of the amount of

time the attorneys spent on the case. 1 Judge Siegal's written opinion discussed

at length the reasonableness of the time spent. Because defendant failed to file

a statement of facts with relevant citations to the record, we deem the judge's

factual findings about the fee application as uncontested on appeal. Based on

the facts as the judge found them to be, we find no clear abuse of discretion in

the fee award. See Rendine v. Pantzer, 141 N.J. 292, 317 (1995).

      Affirmed.




1
  Defendant's entire appellate brief is five pages long and is devoid of relevant
citations to the evidentiary record. See R. 2:6-2(a)(4) and (5).
                                                                         A-5419-16T3
                                       3